Title: To George Washington from Captain Robert Smith, 18 November 1777
From: Smith, Robert
To: Washington, George



Sir
18th Novr 1777

The Bearer is kind enough to take Charge of a Packet of Letters brot out by a Flag, all private. Not a Syllable new ’till just now, Some People say a Body of their Troops Horse & Foot march’d last Night. they do not say their Destination. The Flag deliver’d a Message for the Comy of Prisoners desiring in future all Bundles may be directed to the Persons for whom they are intended, & that all Money may be put up in a Bag. I am yr most obt Servt

Robt Smith

